Order, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about May 18, 2011, which, following a hearing, dismissed, with prejudice, the petition for custody of the subject child, unanimously affirmed, without costs.
Family Court providently exercised its discretion in finding that petitioner, the child’s paternal grandmother, did not establish the requisite extraordinary circumstances to seek custody (see Domestic Relations Law § 72 [2] [a]). Further, the record amply supports Family Court’s determination that it is in the child’s best interests to deny custody to petitioner (see Matter of Amber B., 50 AD3d 1028, 1029 [2d Dept 2008]). The record shows that the foster mother had provided a positive environment for the child, had tended to his special needs, and had expressed a desire to adopt the child, while petitioner had not seen the child for five years. The child, who had been in the foster home for five years, also had no desire to have contact with *472the petitioner and sought to be adopted (see Matter of Geneva B. v Administration for Children’s Servs., 73 AD3d 406, 406 [1st Dept 2010]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Friedman, Manzanet-Daniels, Roman and Clark, JJ.